Exhibit 10.1

 

830 Winter Street

Waltham, Massachusetts 02451

(the “Building”)

 

THIRD AMENDMENT

 

EXECUTION DATE:

 

December 14, 2015

 

 

 

LANDLORD:

 

CRP/King 830 Winter, L.L.C., a Delaware limited liability company,
successor-in-interest to Intercontinental Fund III 830 Winter Street, LLC

 

 

 

TENANT:

 

ImmunoGen, Inc.

 

 

a Massachusetts corporation

 

 

 

EXISTING

 

 

PREMISES:

 

Approximately 107,585 rentable square feet of space in the Building, comprising
1,610 rentable square feet in the basement, 52,487 rentable square feet on the
first (1st) floor, 38,511 rentable square feet on the second (2nd) floor, 14,126
rentable square feet on the third (3rd) floor, and 851 rentable square feet on
the penthouse roof

 

 

 

DATE OF LEASE:

 

July 27, 2007

 

 

 

PREVIOUS LEASE

 

 

AMENDMENTS:

 

First Amendment to Lease Agreement dated December 9, 2014 (the “First
Amendment”)

 

 

 

 

 

Second Amendment to Lease Agreement dated April 28, 2014 (the “Second
Amendment”)

 

 

 

EXPANSION

 

 

PREMISES:

 

An area on the first (1st) floor of the Building, containing 2,450 rentable
square feet, substantially as shown on Exhibit A, Third Amendment, a copy of
which is attached hereto

 

WHEREAS, Tenant desires to lease additional premises in the Building from
Landlord, to wit, the Expansion Premises (as defined above), upon the terms and
conditions hereinafter set forth; and

 

WHEREAS, Landlord is willing to lease the Expansion Premises to Tenant upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the above-described lease, as previously amended (the “Existing
Lease”), is hereby further amended as follows (the Existing Lease, as amended
hereby, shall hereafter be referred to as the “Lease”).  Any capitalized terms
used herein shall have the same

 

1

--------------------------------------------------------------------------------


 

definition as set forth in the Lease, except to the extent otherwise set forth
in this Third Amendment.

 

1.                                      DEMISE OF THE EXPANSION PREMISES

 

Landlord hereby demises and leases to Tenant, and Tenant hereby leases from
Landlord, the Expansion Premises for a term (the “Expansion Term”) commencing on
the Expansion Date, as hereinafter described, and expiring on March 31, 2026
(the “Current Expiration Date”).  The Expansion Premises and the Existing
Premises shall collectively be referred to as the “Premises.”  Said demise of
the Expansion Premises shall be upon all of the terms and conditions of the
Lease applicable to the Existing Premises, except to the extent inconsistent
with the terms of this Third Amendment.

 

A.                                    Term Commencement Date.  The Term
Commencement Date with respect to the Expansion Premises (the “Expansion Date”)
shall be the date that Landlord delivers the Expansion Premises to Tenant with
Landlord’s Expansion Premises Work Substantially Complete, as said terms are
hereinafter defined, which date is estimated to occur on or about January 1,
2016 (the “Estimated Expansion Date”).  Subject to delays due to Force Majeure
and Tenant Delay, each of which terms are hereinafter defined, Landlord shall
use all commercially reasonable efforts to deliver the Expansion Premises to
Tenant on or before the Estimated Expansion Date with Landlord’s Expansion
Premises Work Substantially Complete; however, except as expressly set forth in
this Section 1.A, the failure of Landlord to do so shall in no way affect the
validity of the Lease, this Third Amendment, or the obligations of Tenant
hereunder, and Tenant shall not have any claim against Landlord by reason
thereof.  For purposes of this Third Amendment, “Force Majeure” shall be defined
as any strike or other labor trouble, fire, flood or other casualty, breakage,
accident, repairs, unusually severe weather, governmental preemption of
priorities or other controls in connection with a national or other public
emergency, governmental moratoria, or inaction of governmental authority (or
shortages of fuel, supplies or labor resulting there from), war, civil
commotion, labor or transportation difficulties, inability to obtain supplies,
or any other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control.  The “Expansion Premises Rent Commencement Date” shall be the date that
is the earlier of:

 

(x)                                 the date that Tenant commences to use the
Expansion Premises (or any portion thereof) for business purposes; and

 

(y)                                 two (2) months after the Expansion Date,
except that the Expansion Premises Rent Commencement Date shall be extended for
the period of time (if any) that Tenant’s Work is delayed by Landlord Delay (as
such term is hereinafter defined).

 

In the event that the Expansion Date does not occur by the Outside Completion
Date, as hereinafter defined, then Tenant shall be entitled to an abatement of
Fixed Rent equal to $279.03 per day for each day following the Outside
Completion Date until the Expansion Date occurs.  The “Outside Completion Date”
shall mean the date that is thirty (30) days following the Estimated Expansion
Date, provided, however, that the Outside Completion Date shall be extended by
the length of any delays in Landlord’s Expansion Premises Work arising from
(i) Force Majeure, or (ii) Tenant Delay.

 

2

--------------------------------------------------------------------------------


 

Provided Tenant does not materially interfere with Landlord’s Expansion Premises
Work and subject to terms and conditions reasonably determined by Landlord,
Tenant shall be permitted reasonable access (at Tenant’s sole risk) to the
Expansion Premises prior to the Expansion Date for the sole purpose of taking
measurements and evaluating conditions therein for purposes of preparing the
Plans (as hereinafter defined).

 

B.                                    Rent.  With respect to the Expansion
Premises, Tenant shall pay Fixed Rent and Additional Rent as set forth below:

 

(1)                                 Fixed Rent:  Commencing as of the Expansion
Premises Rent Commencement Date and continuing through the Current Expiration
Date, as the same may be extended, Tenant shall pay Fixed Rent to Landlord as
set forth below:

 

Lease Year*

 

Annual Fixed
Rent

 

Monthly Payment

 

Fixed Rent Per
Rentable Square
Foot

 

Expansion Date — Day Prior to Rent Commencement Date

 

$

-0-

 

$

-0-

 

$

-0-

 

Expansion Premises Rent Commencement Date — End of Lease Year 1

 

$

100,450.00

 

$

8,370.83

 

$

41.00

 

Lease Year 2

 

$

103,463.50

 

$

8,621.96

 

$

42.23

 

Lease Year 3

 

$

106,575.00

 

$

8,881.25

 

$

43.50

 

Lease Year 4

 

$

109,784.50

 

$

9,148.71

 

$

44.81

 

Lease Year 5

 

$

113,067.50

 

$

9,422.29

 

$

46.15

 

Lease Year 6

 

$

116,448.50

 

$

9,704.04

 

$

47.53

 

Lease Year 7

 

$

119,952.00

 

$

9,996.00

 

$

48.96

 

Lease Year 8

 

$

123,553.50

 

$

10,296.13

 

$

50.43

 

Lease Year 9

 

$

127,253.00

 

$

10,604.42

 

$

51.94

 

Lease Year 10

 

$

131,075.00

 

$

10,922.92

 

$

53.50

 

Beginning of Lease Year 11 — 3/31/26

 

$

135,019.50

**

$

11,251.63

 

$

55.11

 

 

--------------------------------------------------------------------------------

*For purposes hereof, “Lease Year” shall mean a twelve-(12)-month period
beginning on the Expansion Premises Rent Commencement Date or an anniversary of
the Expansion Premises Rent Commencement Date, except that if the Expansion
Premises Rent Commencement Date does not fall on the first day of a calendar
month, then the first Lease Year shall begin on the Expansion Premises Rent
Commencement Date and end on the last day of the month containing the first
anniversary of the Expansion Premises Rent Commencement Date, and each
succeeding Lease Year shall begin on the day following the last day of the prior
Lease Year.

 

3

--------------------------------------------------------------------------------


 

**Annualized

 

(2)                                 Additional Rent.  Commencing as of the
Expansion Premises Rent Commencement Date and continuing through the Current
Expiration Date, as the same may be extended, Tenant’s Proportionate Share shall
be increased to equal 60.4%. Tenant shall pay Taxes and Operating Expenses in
accordance with Sections 4 and 5 of the Lease, respectively.

 

(3)                                 Utilities.  Commencing as of the Expansion
Premises Rent Commencement Date and continuing through the Current Expiration
Date, as the same may be extended, Tenant shall pay for all utilities provided
to the Expansion Premises in accordance with Section 6 of the Lease, and with
respect to electricity provided to the Premises, Landlord, at Landlord’s cost,
shall install a sub-meter to measure the electrical consumption in the Expansion
Premises.

 

C.                                    Condition of Expansion Premises;
Construction.  Subject to Landlord’s obligation to perform Landlord’s Expansion
Premises Work (hereinafter defined) and to provide Landlord’s Maximum
Contribution, Tenant acknowledges and agrees that Tenant is leasing the
Expansion Premises in its “AS IS,” “WHERE IS” condition and with all faults on
the Execution Date, without representations or warranties (except as set forth
in this Section 1.C), express or implied, in fact or by law, of any kind, and
without recourse to Landlord.  Landlord represents and warrants that to the best
of Landlord’s knowledge, without inquiry, there are no Hazardous Materials in
existence, in, on or under the Expansion Premises, which are in violation of
applicable Legal Requirements.

 

D.                                    Landlord’s Expansion Premises Work. 
Landlord, at Landlord’s sole cost and expense, shall demise the Expansion
Premises to shell condition and otherwise in accordance with the Landlord/Tenant
Responsibility Matrix, attached hereto and incorporated herein as Exhibit B,
Third Amendment, (“Landlord’s Expansion Premises Work”).  Landlord’s architect’s
Certificate of Substantial Completion, given in good faith, or any other
certification regarding any other facts pertinent to Landlord’s Expansion
Premises Work shall be deemed conclusive of the statements therein contained and
binding upon Tenant, absent manifest error, provided, however, that if Tenant
does not give written notice to Landlord within five (5) business days after
Tenant’s receipt of Landlord’s architect’s Certificate of Substantial Completion
setting forth with specificity Tenant’s objections to such Certificate, the
Certificate shall be deemed to be conclusive and binding upon Tenant.

 

(1)                                 Tenant acknowledges that Landlord’s
Expansion Premises Work will be performed during Tenant’s occupancy of certain
portions of the Premises adjacent to the Expansion Premises.  Landlord shall use
diligent efforts to coordinate Landlord’s Expansion Premises Work with Tenant’s
schedule, whenever possible, to minimize disruption to Tenant’s business
operations in said portions of the Premises, but there shall be no diminution or
abatement of Fixed Rent or Additional Rent or other compensation due from
Landlord to Tenant hereunder, nor shall the Lease or this Third Amendment be
affected or any of Tenant’s obligations hereunder or thereunder be reduced, and
Landlord shall have no responsibility or liability for any inconvenience or
disruption to Tenant’s business operations.

 

4

--------------------------------------------------------------------------------


 

(2)                                 A “Tenant Delay” shall be defined as any act
or omission by Tenant or any employee, agent, representative, consultant,
contractor or subcontractor of Tenant, which causes an actual delay in the
completion of Landlord’s Expansion Premises Work.  Notwithstanding the
foregoing, no event shall be deemed to be a Tenant Delay until and unless
Landlord has given Tenant written notice (the “Tenant Delay Notice”) advising
Tenant (i) that a Tenant Delay is occurring, (ii) of the basis on which Landlord
has determined that a Tenant Delay is occurring, and (iii) the actions which
Landlord believes that Tenant must take to eliminate such Tenant Delay, and
Tenant has failed to correct the Tenant Delay specified in the Tenant Delay
Notice within forty-eight (48) hours following receipt of the Tenant Delay
Notice (unless, if such Tenant Delay cannot be cured within said forty-eight
(48) hours, Tenant has taken steps within said forty-eight (48) hours to correct
the Tenant Delay, and diligently completes the same in a reasonable period).  No
period of time prior to the expiration of the cure period shall be included in
the period of time charged to Tenant pursuant to such Tenant Delay Notice.

 

(3)                                 Punchlist Items.  Promptly following
delivery of the Expansion Premises to Tenant with Landlord’s Expansion Premises
Work Substantially Complete, Landlord shall provide Tenant with a list (the
“Punchlist”) of outstanding items (the “Punchlist Items”) which (a) need to be
performed to complete Landlord’s Expansion Premise Work, and (b) do not
materially impair Tenant’s ability to commence Tenant’s Work, as hereinafter
defined.  Subject to Force Majeure and Tenant Delays, Landlord shall, unless
otherwise specified on the Punchlist, complete all Punchlist Items within sixty
(60) days of the date of the Punchlist.

 

E.                                     Tenant’s Work.

 

(1)                                 Tenant’s Plans.  In connection with the
performance of the work necessary to prepare the Expansion Premises for Tenant’s
occupancy and business operations, including without limitation, the work set
forth in Exhibit B, Third Amendment, and the installation of all furniture and
fixtures and/or any improvements or alterations Tenant desires to make in the
Expansion Premises or the Existing Premises (collectively, “Tenant’s Work”),
Tenant shall submit to Landlord for Landlord’s approval pursuant to the
provisions of Section 11 of the Lease, (i) the name of and other reasonably
requested information regarding Tenant’s proposed architect, HVAC and MEP
engineers and general contractor; (ii) a set of design/ development plans
sufficient for Landlord to approve Tenant’s proposed design of the Premises (the
“Design/ Development Plans”), and (iii) a full set of construction drawings
(“Final Construction Drawings”) for Tenant’s Work.  The Design/ Development
Plans and the Final Construction Drawings are collectively referred to herein as
the “Plans.”  Landlord’s approval of the architect, HVAC and MEP engineers and
general contractor shall not be unreasonably withheld, conditioned or delayed. 
In addition, Landlord shall have the right to require its written approval,
which shall not be unreasonably withheld, conditioned, or delayed, of any
subcontractors performing any work affecting the structural elements of, or any
of the utility or building service equipment or systems in, the Building. 
Landlord’s approval of the Design/Development Plans (and the Final Construction
Drawings, provided that the Final Construction Drawings are consistent with the
Design/Development Plans), shall not be unreasonably withheld, conditioned or
delayed provided the Plans comply with the requirements to avoid aesthetic or
other conflicts with the design and function of the balance of the Building and
the Property.  Landlord’s approval is solely given for the benefit of Landlord
and Tenant under this paragraph, and neither

 

5

--------------------------------------------------------------------------------


 

Tenant nor any third party shall have the right to rely upon Landlord’s approval
of the Plans for any other purpose whatsoever.  Landlord agrees to respond to
any request for approval of the Plans within five (5) business days after
receipt thereof.  Landlord hereby approves the conceptual plans with respect to
the Expansion Premises as set forth on the attached Exhibit C, and hereby
confirms that subject to Landlord’s approval, in accordance with Section 11 of
the Lease, of the Final Construction Drawings for Tenant’s Work, Landlord
approves said conceptual plans.  Tenant shall have no obligation to remove any
Tenant’s Work shown on said conceptual plans; provided, however, that: 
(x) Tenant shall, on or before the expiration of the Lease Term, be required to
remove all of Tenant’s furniture (including workstations), fixtures, equipment,
and personal property from the Premises; except that Tenant may elect to leave
in place the snap-in glass conference room and (y) with respect to any future
Alterations made to the Premises, the removal of same shall be governed by
Section 11.3 of the Lease.

 

(2)                                 Tenant’s Work.  Except for Landlord’s
Contribution, as hereinafter defined, Tenant’s Work shall be performed at
Tenant’s sole cost and expense.  Notwithstanding anything to the contrary
contained in the Lease, Tenant shall be permitted to use its own general
contractor and subcontractors to perform Tenant’s Work, which contractors and
subcontractors shall be subject to Landlord’s prior approval, which shall not be
unreasonably withheld, conditioned or delayed.  Tenant shall, as part of
Tenant’s Work, incur at least $40.00 per rentable square foot in Hard Costs, as
hereinafter defined, for leasehold improvements in the Expansion Premises.

 

(3)                                 Landlord Delay.  A “Landlord Delay” shall be
defined as any act or omission by Landlord or any employee, agent,
representative, consultant, contractor or subcontractor of Landlord which causes
an actual delay in the completion of Tenant’s Work.  Notwithstanding the
foregoing, no event shall be deemed to be a Landlord Delay until and unless
Tenant has given Landlord written notice (the “Landlord Delay Notice”) advising
Landlord (i) that a Landlord Delay is occurring, (ii) of the basis on which
Tenant has determined that a Landlord Delay is occurring, and (iii) the actions
which Tenant believes that Landlord must take to eliminate such Landlord Delay,
and Landlord has failed to correct the Landlord Delay specified in the Landlord
Delay Notice within forty-eight (48) hours following receipt of the Landlord
Delay Notice (unless, if such Landlord Delay cannot be cured within said
forty-eight (48) hours, Landlord has taken steps within said forty-eight (48)
hours to correct the Landlord Delay, and diligently completed the same in a
reasonable period).  No period of time prior to expiration of the cure period
shall be included in the period of time charged to Landlord pursuant to such
Landlord Delay Notice.

 

(4)                                 Cost of Tenant’s Work; Priority of Work. 
Except for Landlord’s Contribution (hereinafter defined), all of Tenant’s Work
shall be performed at Tenant’s sole cost and expense, and shall be performed in
accordance with the provisions of the Lease (including, without limitation,
Section 11).

 

F.                                      Landlord’s Contribution.

 

(1)                                 Amount.  Landlord shall, in the manner
hereinafter set forth, provide Tenant with up to $196,000.00 (i.e., $80.00 per
rentable square foot of the Expansion Premises) (“Landlord’s Maximum
Contribution”) to be used to pay for Permitted Costs, as hereinafter

 

6

--------------------------------------------------------------------------------


 

defined, incurred by Tenant in connection with Tenant’s Work.  “Permitted Costs”
shall be defined as Hard Costs and Soft Costs, each as hereinafter defined. 
“Hard Costs” shall be defined as the cost of acquisition, installation, and
performance of leasehold improvements, demolition, and building permits.  “Soft
Costs” shall include the costs of furniture (other than any furniture, including
without limitation, workstations which Tenant has the obligation to remove from
the Premises), fixtures and equipment installed by Tenant in the Expansion
Premises and/or Existing Premises, construction management fees, architectural
and design fees, and data/telecom cabling.  “Landlord’s Contribution” shall be
the lesser of (x) the actual Permitted Costs incurred by Tenant and
(y) Landlord’s Maximum Contribution.  Landlord shall receive a construction
management fee equal to two percent (2%) of the Hard Costs of Tenant’s Work
performed in the Expansion Premises.  Such fee shall be deducted from Landlord’s
Maximum Contribution.  For the purposes hereof, Permitted Costs shall not
include:  (i) the cost of any furniture, including without limitation,
workstations which Tenant has the obligation to remove from the Premises,
(ii) the cost of any other property of every kind, nature and description
related or arising out of Tenant’s leasehold estate hereunder, which may be in
or upon the Premises or the Building, including without limitation
telecommunications and computer equipment, artwork, signs, and trade fixtures,
except that the cost of fixtures and equipment installed by Tenant in the
Expansion Premises and/or Existing Premises shall be included in Soft Costs,
(iii) the cost of any fixtures or Alterations that will be removed at the end of
the Term, and (iv) any fees paid to Tenant, any Affiliated Entity or Successor.

 

(2)                                 Requisitions.  Subject to paragraph
(3) below, Landlord shall pay Landlord’s Proportion (hereinafter defined) of the
cost shown on each requisition (hereinafter defined) submitted by Tenant to
Landlord within thirty (30) days of submission thereof by Tenant to Landlord
until the entirety of Landlord’s Contribution has been exhausted.  “Landlord’s
Proportion” shall be a fraction, the numerator of which is Landlord’s
Contribution and the denominator of which is the total contract price for
Tenant’s Work for the Premises (as evidenced by reasonably detailed
documentation delivered to Landlord with the requisition first submitted by
Tenant).  A “requisition” shall mean AIA Documents G-702 and G-703 duly executed
and certified by Tenant’s architect and general contractor (accompanied by,
without limitation, invoices from Tenant’s contractors, vendors, service
providers and consultants (collectively, “Contractors”) and partial lien waivers
and subordinations of lien, as specified in M.G.L. Chapter 254, Section 32
(“Lien Waivers”) with respect to the prior month’s requisition, and such other
documentation as Landlord or any Mortgagee may reasonably request) showing in
reasonable detail the costs of the item in question or of the improvements
installed to date in the Premises, accompanied by certifications executed by the
Chief Executive Officer, Chief Financial Officer, Chief Operations Officer, or
Vice President of Tenant that the amount of the requisition in question does not
exceed the cost of the items, services and work covered by such requisition. 
Notwithstanding the foregoing, Tenant shall not be required to deliver Lien
Waivers at the time of the first requisition, but shall deliver the Lien Waivers
and evidence of payment of the first requisition in full within five (5) days
following payment of Landlord’s Contribution with respect to such first
requisition.  Landlord shall have the right, upon reasonable advance notice to
Tenant, to inspect Tenant’s books and records relating to each requisition in
order to verify the amount thereof.  Tenant shall submit requisition(s) no more
often than monthly.

 

(3)                                 Notwithstanding anything to the contrary
herein contained:  (i) Landlord shall have no obligation to advance funds on
account of Landlord’s Contribution more than once

 

7

--------------------------------------------------------------------------------


 

per month; (ii) if Tenant fails to pay to Tenant’s contractors the amounts paid
by Landlord to Tenant in connection with any previous requisition(s), Landlord
shall thereafter have the right to have Landlord’s Contribution paid directly to
Tenant’s contractors; (iii) Landlord shall have no obligation to pay any portion
of Landlord’s Contribution with respect to any requisition submitted after the
date (the “Outside Requisition Date”) that is twelve (12) months after the
Expansion Date; provided, however, that if Tenant certifies to Landlord that it
is engaged in a good faith dispute with any contractor, such Outside Requisition
Date shall be extended while such dispute is ongoing, so long as Tenant is
diligently prosecuting the resolution of such dispute; (iv) Tenant shall not be
entitled to any unused portion of Landlord’s Contribution; and (v) in addition
to all other requirements hereof, Landlord’s obligation to pay the final ten
percent (10%) of Landlord’s Contribution shall be subject to simultaneous
delivery of all Lien Waivers relating to items, services and work performed in
connection with Tenant’s Work.

 

(4)                                 Tenant may not use more than $29,400.00 of
Landlord’s Contribution to pay for architectural and other design costs.

 

2.                                      PERMITTED USE

 

The Permitted Use for the Expansion Premises shall be general, administrative
and executive offices and other customary uses accessory to the foregoing; and
for no other purpose.

 

3.                                      PARKING

 

Tenant shall not be entitled to any additional parking spaces with respect to
the Expansion Premises.  Without limiting the foregoing, Section 33 of the
Lease, as deleted and restated in Section 10 of the First Amendment, shall have
no applicability to the Expansion Premises.

 

4.                                      SECURITY DEPOSIT

 

Reference is made to the fact that Landlord is currently holding a Security
Deposit in the form of a letter of credit in the amount of $800,000.00 in
accordance with the provisions of Section 7.2 of the Lease, as amended by
Section 9 of the First Amendment and Section 11 of the Second Amendment. 
Landlord shall continue to hold said Security Deposit in the amount of
$800,000.00 during the Lease Term, in accordance with the provisions of said
Section 7.2 of the Lease, as amended as aforesaid, as security for Tenant’s
obligations under the Lease.  Notwithstanding anything to the contrary set forth
in Sections 7.2, as amended, in no event shall the Security Deposit in the
amount of $800,000.00 be subject to any further reduction during the Lease Term.

 

5.                                      NOTICES

 

From and after the date hereof, Landlord’s notice address set forth in
Section 31 of the Lease shall be deleted in its entirety, and the following
address shall be substituted therefor:

 

8

--------------------------------------------------------------------------------


 

CRP/King 830 Winter, L.L.C.
c/o King Street Properties

200 CambridgePark Drive

Cambridge, MA 02140

Attention: Stephen D. Lynch
Email: slynch@ks-prop.com

 

With copies to:

 

Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110

Attention: 830 Winter Street

 

6.                                      ADDITIONAL EMERGENCY GENERATOR

 

In addition to Tenant’s use of Tenant’s Generator, as defined in Section 38 of
the Lease, Tenant shall have the exclusive right, during the Landlord’s
Generator Use Period, as hereinafter defined, to use, in its “as-is”, “where-is”
condition, the existing Milton CAT 400 KWH emergency generator, and associated
fuel tanks and equipment (collectively, “Landlord’s Generator”) located near the
loading dock area to the west of the Building.  Tenant shall, at its own
expense, perform any work necessary to connect the generator to Tenant’s
existing equipment.  “Landlord’s Generator Use Period” shall commence as of the
date that Tenant first commences to use Landlord’s Generator in accordance with
the provisions of Section 38 of the Lease and this Section 6 and shall terminate
as of the earlier of (x) the expiration or termination of the Term of the Lease,
or (y) the date that is sixty (60) days after Tenant provides Landlord with a
written termination notice with respect to its use of Landlord’s Generator. 
Landlord shall have the right to review and reasonably approve Tenant’s work
prior to commencement of construction.  Tenant’s use of Landlord’s Generator
shall be on all of the same terms and conditions set forth in Section 38
governing Tenant’s use of Tenant’s Generator, to the extent applicable.  Tenant
shall be responsible for insuring Landlord’s Generator as well as for the
maintenance and repair thereof throughout the Landlord’s Generator Use Period;
however, neither Landlord nor Tenant shall have any obligation to replace
Landlord’s Generator.  Without limiting the foregoing, Landlord makes no
warranties or representations to Tenant as to the suitability of Landlord’s
Generator for Tenant’s use.

 

7.                                      BROKER

 

Tenant and Landlord each warrants and represents that it has dealt with no
broker in connection with the consummation of this Third Amendment other than
Transwestern (“Landlord’s Broker”) and T3 Advisors (“Tenant’s Broker”).  Tenant
and Landlord each agrees to defend, indemnify and save the other harmless from
and against any claims arising in breach of the representation and warranty set
forth in the immediately preceding sentence.  Landlord shall pay any commission
due to Landlord’s Broker pursuant to a separate agreement between Landlord and
Landlord’s Broker, and Landlord’s Broker shall pay Tenant’s Broker a leasing
commission pursuant to the terms of a separate agreement between Landlord’s
Broker and Tenant’s Broker.

 

9

--------------------------------------------------------------------------------


 

8.                                      INAPPLICABLE LEASE PROVISIONS

 

Section 10.1 (Construction) of the Lease; Section 8 and Exhibit C (Additional
Construction Allowance) and Exhibit D (Decommission Work) of the First
Amendment; and Section 10 and Exhibit A (Third Construction Allowance) of the
Second Amendment shall have no applicability with respect to the Expansion
Premises and this Third Amendment.

 

9.                                      CONFLICT

 

In the event that any of the provisions of the Lease are inconsistent with this
Third Amendment or the state of facts contemplated hereby, the provisions of
this Third Amendment shall control.

 

[SIGNATURES ON FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the date first above written.

 

LANDLORD:

 

CRP/KING 830 WINTER, L.L.C.,

a Delaware limited liability company

 

By:

CRP/King 830 Winter Venture, L.L.C.,

 

a Delaware limited liability company,

 

its sole Member

 

 

 

By:

King Munson LLC,

 

 

a Delaware limited liability company

 

 

a Member

 

 

 

 

By:

King Street Properties Investments LLC,

 

 

 

a Massachusetts limited liability company,

 

 

 

its Manager

 

 

 

By:

/s/ Stephen D. Lynch

 

 

 

Name:

Stephen D. Lynch

 

 

 

Title:

Manager

 

 

TENANT:

 

IMMUNOGEN, INC.,
a Massachusetts corporation

 

By:

/s/ David B. Johnston

 

 

Name:

David B. Johnston

 

 

Title:

CFO

 

 

CONSENT OF MORTGAGE

 

The undersigned hereby consents to the foregoing Third Amendment and agrees that
the Subordination Agreement, Acknowledgement of Lease Assignment, Estoppel,
Attornment and Non-Disturbance Agreement dated July 20, 2015, among the parties
remains in full force and effect with respect to the Lease, as amended by the
foregoing Third Amendment.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Douglas S. Novitch

 

 

Name:

Douglas S. Novich

 

 

Title:

SVP

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A, THIRD AMENDMENT

 

EXPANSION PREMISES

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B, THIRD AMENDMENT

 

LANDLORD/TENANT RESPONSIBILITY MATRIX

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT C, THIRD AMENDMENT

 

CONCEPTUAL PLANS

 

See attached.

 

--------------------------------------------------------------------------------